Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [6/7/21] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jafarian; Amin et al. [US 20140211678]. 

As per claim 1, JAFARIAN teaches:
A method implemented by an access point (AP), the method (Abstract) comprising:
sending, to at least one wake-up radio (WUR) terminal, a first group identifier, (e.g. group identifier; ¶ 95, 131) wherein the at least one WUR terminal belongs to a group identified by the first group identifier; (e.g. group identifier; ¶ 126-127) and
sending, to the at least one WUR terminal, a WUR wake-up packet comprising a second group identifier of a target group to attempt to wake up all WUR terminals in the target group. (e.g. group identifier of a target group; ¶ 126-127)

As per claim 2, JAFARIAN teaches:
The method of claim 1, further comprising grouping the at least one WUR terminal into the group according to a grouping rule. (e.g. group identifier; ¶ 95, 131)

As per claim 3, JAFARIAN teaches:
The method of claim 2, wherein the grouping rule comprises grouping the at least one WUR terminal into the group based on a feature of the at least one WUR terminal. (e.g. group identifier; ¶ 95, 131)

As per claim 4, JAFARIAN teaches:


As per claim 5, JAFARIAN teaches:
The method of claim 2, further comprising allocating the first group identifier to the group. (e.g. group identifier; ¶ 95, 131)

As per claim 6, JAFARIAN teaches:
The method of claim 1, wherein the first group identifier and the second group identifier are the same. (e.g. group identifier; ¶ 95, 131)

As per claim 7, JAFARIAN teaches:
A method implemented by a first access point (AP), the method (Abstract) comprising: sending a wake-up radio (WUR) wake-up packet comprising a grouping standard to attempt to wake up all WUR terminals meeting the grouping standard. (e.g. group identifier; ¶ 126-127)

As per claim 8, JAFARIAN teaches:
The method of claim 7, wherein the grouping standard comprises an identifier of a second AP, and wherein the WUR terminals are associated with the second AP. (e.g. AP; ¶ 127)

As per claim 9, JAFARIAN teaches:


As per claim 10, JAFARIAN teaches:
The method of claim 8, wherein the first AP and the second AP are the same. (e.g. AP; ¶ 127)

Claims 11-16 are the apparatus claims corresponding to method claims 1-6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 17-20 are the apparatus claims corresponding to method claims 7-10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Wang, Yu, et al. "MAC layer design and evaluation of a narrowband Wi-Fi system." 2017 IEEE 28th Annual International Symposium on Personal, Indoor, and Mobile Radio Communications (PIMRC). IEEE, 2017: Future Internet of Things (IoT) applications require enhancements of wireless communication systems in battery consumption, transmission ranges and the number of connected devices. The recent development of the 802.11 standard 

Response to Amendments & Arguments
	Applicant's arguments with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  (also based on IDS filed by applicant on 6/7/21) See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-279-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
Art Unit 2413